DISMISS and Opinion Filed June 21, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00245-CV

    TONY RAMJI, TRUSTEE FOR THE GEMINI III FUTURE TRUST,
                          Appellant
                             V.
                 COOPER HOMES, INC., Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-03805

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                       Opinion by Justice Partida-Kipness
      Before the Court is appellant’s motion for voluntary dismissal of the appeal.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
220245F.P05                               JUSTICE
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

TONY RAMJI, TRUSTEE FOR                      On Appeal from the 162nd Judicial
THE GEMINI III FUTURE TRUST,                 District Court, Dallas County, Texas
Appellant                                    Trial Court Cause No. DC-19-03805.
                                             Opinion delivered by Justice Partida-
No. 05-22-00245-CV          V.               Kipness, Justices Pedersen, III and
                                             Nowell participating.
COOPER HOMES, INC., Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Cooper Homes, Inc. recover its costs, if any, of this
appeal from appellant Tony Ramji, Trustee for the Gemini III Future Trust.


Judgment entered June 21, 2022.




                                       –2–